 In the Matter of LODGEce,SHIPLEY MACHINETOOL COMPANYandUNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA,C. I. O.Case No. R-5583.-Decided July10, 1943Mr. James B. O'Donnell,of Cincinnati,Ohio, for the Company.Messrs. Waldo StagerandRalph D.Marcus,of Cincinnati,Ohio, forthe C. 1. 0.Mr. Philip J. Kennedy,of Cincinanti, Ohio,for the Independent.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio and MachineWorkers of America, affiliated with the Congress of Industrial Or-ganizations, herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofLodge & Shipley Machine Tool Company, Cincinnati, Ohio, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Thomas E. Shroyer,Trial Examiner.Said hearing was held at Cincinnati, Ohio, on June23 and 24, 1943. The Company, the C. I. 0., and United Employees ofLodge & Shipley, herein called the Independent, appeared and par-ticipated'All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.(International Association of Machinists,also served with notice,did not appear at thehearing51 N. L. R. B., No. 49.215 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLodge & Shipley Machine Tool Company is engaged in the manu-facture of machine tools at two plants in Cincinnati, Ohio.The Com-pany uses raw materials, consisting principally of iron, steel, bronze,and copper, approximately 10 percent of which come to its plantsfrom points outside Ohio. In 1942, the volume of the Company'sbusiness exceeded $5,000,000.Over 90 percent of the products finishedat the Company's plants are eventually shipped outside Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America is alabororganizationaffiliatedwith the Congress of Industrial Organ-izations,admitting to membership employees of the Company.United Employees of Lodge & Shipley is an unaffiliated labor or-ganization,admitting to membership employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATIONEarly in May 1943 the C. I. O. requested recognition as theexclusive collective bargaining representative of production andmaintenance employees at the Company's Cincinnati plants.TheCompany refused so to recognize the C. I. O. until it should be desig-nated as the representative of these employees by the Board.On Dcember 6, 1941, the Company and the Independent enteredinto a bargaining contract, in which the Company recognized theIndependent as sole bargaining representative for the Company'semployees.The contract, amended on September 1, 1942, expired onNovember 30, 1942.The Company did not thereafterrecognize theIndependent as bargaining representative of its employeesor enterinto any further contract concerning them.A statement of a Field Examiner introduced into evidence at thehearing and a statement of the Trial Examiner read into the recordat the hearing indicates that the C. I. O. and the Independent eachrepresents a substantial number of employees in the unit hereafterfound appropriate.z2The C. I. 0 submitted 460 authorization cards, of which 330 appear to bear genuine signa-tures of employees of the Company on the pay roll of June 1, 1943.At the hearing the Trial Examiner made a spot check of authorizations of the Independentand found that, of 100 employees on a current pay roll, 44 appeared to have designated theIndependent as bargaining agent.There are approximately 1,000 employees in the appropriate unit. LODGE & SHIPLEY MACHINE TOOL COMPANY217We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, 'within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Company operates two plants in Cincinnati for the manufac-ture of machine tools.The plants, 4 miles apart, are operated as asingle administrative unit under one supervision.Employees at bothplants of the Company were covered under. the former contract be-tween the Company and the Independent. The parties agree, andwe find, that production and maintenance employees at the Com-pany's two plants should be included in the same bargaining unit.The parties further agree, and we find, that supervisory employees,3commercial office employees, time-study men, employees in the salesand employment departments, and plant-protection employees shouldbe excluded from the unit. The parties disagree with respect to theinclusion in the unit of certain classes of employees, more particu-larly described below : 4Works Office:The Works Office handles stock control, costs, andpay-roll records.Most clerical employees in this office were deemedconfidential employees and were barred from coverage in the contractbetween the Company and the Independent. Typists and clerks inthe Works Office who devote their time to shop-work orders and shop-work records were covered by the contract.The Independent and theCompany would include the latter group of employees. The C. I. O.would exclude all office clerical employees from the bargaining unit.Since all employees in the Works Office are office clerical employeesrather than plant clerks, or production and maintenance employeeswho perform clerical work incidental to their regular manual duties,and the work interests of employees in the Works Office are similarto those of the commercial office employees whom the parties agreeto exclude, we shall exclude these office clerical employees and allother office clerical employees from the unit of production and main-tenance workers.a Although the parties did not particularly define the term "supervisory employees." weshall deem excluded from the unit under this category supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes in the statue of employees,or effectively recommend such action.4 The contract between the Company and the Independent included all employees at theCompany's two plants except managerial and supervisory employees, plant-protection em-ployees, and "office or salaried" employees.The employees concerning whose inclusion inthe unit the parties herein disagree are all hourly paid employees who were covered by theformer contract between the Company and the Independent.While we necessarily accordconsiderable weight to this fact, we do not deem it conclusive in determining the issuesraised in the instant proceeding respecting the appropriate unit.Cf.Matter of Unton Switch& Signal Company,30 N. L. R. B. 922;Matter of Philadelphia Dairy ProductsCo , 36N. L. R. B. 737. 218DECISIONSOF NATIONAL LABOR RELATIONS BOARDEngineering Department:The Company has an engineering de-partment, housed in a separate room, which includes designers, drafts-men, tracers, and some clerical employees.The C. I. 0. and the In-dependent would exclude all employees in this department from thebargaining unit.The Company would exclude the designers only.Since all employees in the engineering department have little contactwith ordinary production and maintenance workers and are pri-marily technical or office clerical employees, we shall exclude themfrom the bargaining unit."Shop Employees":Four employees, designated on the pay roll as"shop employees," are more experienced and skilled than the ordinaryemployees who work in the several production departments.Theywork directly under the Works Manager or Superintendent, and notunder departmental plant foremen like other production and main-tenance employees.Two of the so-called shop employees are me-chanics, designated as "trouble shooters"; another inspects and testslathe beds for hardness, preliminary to production work; and thefourth employee is in charge of expensive tools with discretion as totheir use.The Company and the Independent would include the"shop employees" in the bargaining unit; the C. I. 0. would excludethem.Since these employees have no supervisory authority and theirgeneral working conditions are those of other production and main-tenance employees with whom they work, we see no reason to excludethem from the bargaining unit.We shall therefore include them inthe unit.Shop timekeepers:The Company employs 15 shop timekeepers whowork at designated stations in the shop and an additional employee,also designated as a shop timekeeper, who works in an, office andchecks the shop time records for errors and discrepancies.TheC. I. 0. would,,-exclude all shop timekeepers from the unit.TheCompany and Independent would include them.Timekeepers are afringe group.Since the labor organizations disagree with respectto the inclusion of these employees, we shall exclude them from theproduction and maintenance unit.University Co-ops:For short work periods, and as part of theircollege educational training, the Company employs a number of boyswho are studying engineering at the University of Cincinnati.These students are paid for their services, but not according to theplant scale for regular employees.The Company would excludethese employees.The position of the C. I. 0. and the Independentas to their exclusion is not entirely clear.Since these students con-stitute a separate group of employees whose work interests at theplant are clearly special in character, we shall exclude them fromthe bargaining unit. , LODGE & SHIPLEYMACHINE TOOLCOMPANY219Matron:The Company employs a matron who delivers mail inthe plant and generally looks after the welfare of the girls withparticular reference to their complaints.She is a confidential em-ployee.The C. I. 0. and the Independent would exclude her fromthe bargaining unit.The Company would include her. Since herwork interests are clearly distinguishable from those of the produc-tion and maintenance employees and she is not concerned directlywith the production process, we shall exclude the matron from thebargaining unit.Credit Association Employee:The Company employs a CreditAssociation employee who collects money for the employees' CreditAssociation and sellsWar Bonds and War Stamps. The Companycontributes his services to the war effort and would include him inthe bargaining unit.The C. I. 0. and the Independent would ex-clude him.Since the Credit Association employee is not concernedwith the manufacture of the product or the maintenance of theplant, but devotes his time exclusively to this "extra-curricular"work, we shall not include him in the unit with the production andmaintenance employees.We find that all production and maintenance employees at theCompany's two Cincinnati plants, including "shop employees," butexcluding time-study men, employees in the sales, employment, andengineering departments, plant-protection employees, shop time-keepers, university co-ops, the matron, the Credit Association em-ployee, all office clerical employees, and all supervisory employees,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen may best be resolved by an election by secret -ballot.The Company request that all employees on military leave begiven an opportunity to vote in the election.For reasons which wehave stated in other decisions, we find it inexpedient to permit em-ployees on military leave who do not present themselves in personat the polls to vote in an election .5For this reason we shall permitemployees of the Company in the armed forces of the United Statesto vote, provided they present themselves in person at the polls.Those eligible to vote in the election shall be all employees of theCompany in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.°See Matter of Wilson& Co,37 N. L R B. 944. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relation Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Lodge & ShipleyMachine Tool Company, Cincinnati, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among allemployees of the Company in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding employees who have since quit or been discharged forcause, to determine whether they desire to be represented by UnitedElectrical, Radio and Machine Workers of America, C. I. 0., or byUnited Employees of Lodge & Shipley, for the purposes of collectivebargaining, or by neither.